Exhibit SUPPLEMENTAL RETIREMENT AGREEMENT This Supplemental Retirement Agreement (the “Agreement”) is entered into this 8th day of July, 2009 (the “Grant Date”) by and between Thermo Fisher Scientific Inc. (the “Company”) and Marijn Dekkers (the “Grantee”). WHEREAS, the Grantee has served the Company as its Chief Executive Officer pursuant to the Employment Agreement; WHEREAS, the Company desires to reward the Grantee for his past service to the Company and encourage and incentivize the Grantee to contribute to the long-term success of the Company; NOW, THEREFORE, in consideration of the promises and mutual covenants contained herein and for other good and valuableconsideration, the receipt of which is mutuallyacknowledged, the Company and the Grantee: 1. Definitions. “Benchmark Index” means, with respect to any date, the average value of the S&P Industrials Composite Index for the 90 consecutive calendar days immediately preceding such date.The value of the Benchmark Index on January 1, 2008 is $1,774.295. “Cause” shall have the meaning set forth in the Employment Agreement. “Change in Ownership or Control of the Company” is deemed to occur upon the consummation of a merger, consolidation, reorganization, recapitalization or statutory share exchange involving the Company or a sale or other disposition of all or substantially all of the assets of the Company in one or a series of transactions, provided that immediately following such event, the Stock is no longer publicly traded on an established securities market. “Code” means the Internal Revenue Code of 1986, as amended. “Committee” means the Compensation Committee of the Board of Directors of the Company or, in the absence of a Compensation Committee, the full Board of
